THIS WARRANT AND THE SECURITIES ISSUABLE ON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED, OR ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL (WHICH MAY BE COMPANY COUNSEL) REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.

December 14, 2007 No. 01

STAAR SURGICAL COMPANY

(Organized under the laws of the State of Delaware)

Warrant Agreement for the Purchase of Shares of Common Stock

WHEREAS, STAAR Surgical Company, a Delaware corporation (the “Company”), has
made a Senior Promissory Note of even date herewith in the original principal
amount of up to $5 million (the “Note”) for the benefit of, and to evidence the
Company’s obligations to, Broadwood Partners, L.P., a limited partnership
organized under the laws of Delaware (the “Warrantholder”);

WHEREAS, the Company desires to grant to Warrantholder, in consideration for the
financing provided under the Note, the right to purchase shares of its Common
Stock pursuant to this Warrant Agreement (the “Agreement”);

NOW, THEREFORE, in consideration of the Warrantholder lending the funds
described in the Note, and in consideration of the mutual covenants and
agreements contained herein, the Company and Warrantholder agree as follows:

SECTION 1. GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.

For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
700,000 fully paid and non-assessable shares of the Common Stock (as defined
below) at a purchase price of $4.00 per share (the “Exercise Price”). The number
and Exercise Price of such shares are subject to adjustment as provided in
Section 8. As used herein, the following terms shall have the following
meanings:

“Act” means the Securities Act of 1933, as amended.

“Charter” means the Company’s Articles of Incorporation, Certificate of
Incorporation or other constitutional document, as may be amended from time to
time.

“Common Stock” means the Company’s common stock, $0.01 par value per share.

“Effective Date” means the date of issuance of each Warrant Agreement.

“Existing Shares” shall mean the 4,396,231 shares of common stock of the Company
owned by the Warrantholder as of the date hereof.

“Merger Event” means a reorganization, recapitalization, consolidation or merger
(or similar transaction or series of related transactions) involving the Company
in which the Company is not the surviving entity, or in which the outstanding
shares of the Company’s capital stock are otherwise converted into or exchanged
for shares or units of capital of another entity.

“Penalty Warrants” has the meaning set forth in Section 12(a)(ii).

“Purchase Price” means, with respect to any exercise of this Agreement, an
amount equal to the Exercise Price as of the relevant time multiplied by the
number of shares of Common Stock requested to be exercised under this Agreement
pursuant to such exercise.

“Warrant” means the right, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, one
fully paid and non-assessable share of the Common Stock at the Exercise Price.

“Warrant Share” means each share of Common Stock that is issued upon the
exercise of a Warrant pursuant to Section 3 hereof.

SECTION 2. TERM OF EXERCISABILITY.

Each right to purchase Common Stock hereunder shall expire on the sixth (6th)
anniversary of the Effective Date.

SECTION 3. EXERCISE OF THE PURCHASE RIGHTS.

(a) Exercise. The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time, prior
to the expiration of the term set forth in Section 2, by tendering to the
Company at its principal office, at the office of its stock transfer agent or at
any other warrant agent designated by the Company (the “Warrant Agent”) if any,
a notice of exercise in the form attached hereto as Exhibit I (the “Notice of
Exercise”), duly completed and executed. Sixty-one (61) days following receipt
of the Notice of Exercise and/or the Cashless Exercise Form in the form attached
hereto as Exhibit III, as the case may be, and subject to the prior payment of
the Purchase Price in accordance with the terms set forth below, the Company
shall issue to the Warrantholder a certificate for the number of shares of
Common Stock purchased, and shall execute the acknowledgment of exercise in the
form attached hereto as Exhibit II (the “Acknowledgment of Exercise”) indicating
the number of shares which remain subject to future purchases, if any, under
this Agreement, and affirming that with respect to such unexercised portion this
Agreement remains in full force and effect.

(b) If the fair market value of one share of the Company’s Common Stock is
greater than the Exercise Price (at the date of calculation as set forth below)
and either (i) any portion of the Warrant Shares issuable upon exercise of this
Warrant are not covered by an effective registration statement under the
Securities Act, or (ii) the Warrant Shares are not permitted to be transferred
free of any volume limitations under Rule 144, then in lieu of exercising this
Warrant by payment of cash, the Warrantholder may elect to receive shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
exercised) by surrender of this Warrant at the principal office of the Company
or the Warrant Agent together with an executed Cashless Exercise Form in which
event the Company shall issue to the Warrantholder a number of shares of Common
Stock computed using the following formula:

X = Y(A-B) A

Where X = the number of shares of Common Stock to be issued to the Warrantholder



      Y = the number of shares of Common Stock issuable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being exercised (at the date of such calculation)



      A = the fair market value of one share of the Company’s Common Stock (at
the date of such calculation)



      B = Exercise Price (as adjusted to the date of such calculation)

For purposes of the above calculation, the fair market value of one share of
Common Stock shall be determined by taking the average of the closing prices of
the sales of any shares of Common Stock on all securities exchanges on which the
Common Stock is listed, or, if there have been no sales on any such exchange on
any day, the average of the highest bid and lowest asked prices on all such
exchanges at the end of such day, or, if on any day the Common Stock is not so
listed, the average of the representative bid and asked prices quoted in the OTC
Bulletin Board as of 4:00 p.m., New York time, or, if on any day any Common
Stock is not quoted on the OTC Bulletin Board, the average of the highest bid
and lowest asked prices on such day in the domestic over-the-counter market as
reported by the National Quotation Bureau Incorporated, or any similar successor
organization, in each such case averaged over a period of 21 days consisting of
the day as of which the fair market value is being determined and the 20
consecutive business days prior to such day. If at any time the Common Stock is
not listed on any securities exchange or quoted in the OTC Bulletin Board or the
over-the-counter market, the fair market value of one share of Common Stock
shall be the amount determined in good faith by the Company’s board of directors
(the “Board”). A cashless exercise shall be deemed effective on the date the
Cashless Exercise Form or a copy thereof is received by the Company (including
receipt by facsimile or electronic mail), and such date shall be the calculation
date for the foregoing formula, provided that certificates for the resulting
shares shall not be issued until delivery of the signed Cashless Exercise Form
and surrender of the Warrant Agreement as set forth above.

(c) Method of Payment. The Purchase Price may be paid at the Warrantholder’s
election either (i) by cash or check, (ii) by “cashless exercise” in accordance
with the provisions of Section 3(b), or (iii) at the election of the
Warrantholder, and at the Warrantholder’s sole discretion, by release of an
equal amount of indebtedness under the Note. If the Warrantholder elects to pay
the Purchase Price through such release of indebtedness, the amount so released
will first be applied to any accrued interest and unpaid interest under the
Note, and any remaining amount shall be applied to principal.

SECTION 4. RESERVATION OF SHARES.

During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein.

SECTION 5. NO FRACTIONAL SHARES OR SCRIP.

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares that
might otherwise result from the adjustment rights of Section 8, the Company
shall make a cash payment therefor upon the basis of the Exercise Price then in
effect.

SECTION 6. NO RIGHTS AS SHAREHOLDER/STOCKHOLDER.

This Agreement does not entitle the Warrantholder to any voting rights or other
rights as a shareholder/stockholder of the Company prior to issuance of the
certificate for the Common Stock delivered pursuant to the exercise of this
Agreement under Section 3(a) hereof .

SECTION 7. WARRANTHOLDER REGISTRY.

The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. Warrantholder’s initial address, for
purposes of such registry, is set forth below Warrantholder’s signature on this
Agreement. Warrantholder may change such address by giving written notice of
such changed address to the Company.

SECTION 8. ADJUSTMENT RIGHTS.

The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment, as follows:

(a) Merger Event. If at any time there shall be Merger Event, then, as a part of
such Merger Event, lawful provision shall be made so that the Warrantholder
shall thereafter be entitled to receive, upon exercise of this Agreement, the
number of shares of common stock or other securities or property of the
successor corporation resulting from such Merger Event that would have been
issuable if Warrantholder had exercised this Agreement immediately prior to the
effective date of the Merger Event. In any such case, appropriate adjustment (as
determined in good faith by the Board) shall be made in the application of the
provisions of this Agreement with respect to the rights and interests of the
Warrantholder after the Merger Event to the end that the provisions of this
Agreement (including adjustments of the Exercise Price and number of shares of
Common Stock purchasable) shall be applicable in their entirety, and to the
greatest extent possible. Without limiting the foregoing, in connection with any
Merger Event, upon the closing thereof, the successor or surviving entity shall
assume the obligations of this Agreement. In connection with a Merger Event and
upon Warrantholder’s written election to the Company, the Company shall cause
this Agreement to be exchanged for the consideration that Warrantholder would
have received if Warrantholder chose to exercise its right to have shares issued
on a net issuance basis immediately prior to the effective date of the Merger
Event without actually exercising such right, and without acquiring such shares
and exchanging such shares for such consideration.

(b) Reclassification of Shares. Except as set forth in Section 8(a), if the
Company at any time shall, by combination, reclassification, exchange or
subdivision of securities or otherwise, change any of the securities as to which
purchase rights under this Agreement exist into the same or a different number
of securities of any other class or classes, this Agreement shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Agreement immediately prior to
the effective date of such combination, reclassification, exchange, subdivision
or other change.

(c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased, and the number of shares of
Common Stock issuable upon exercise of this Agreement shall be proportionately
increased, or (ii) in the case of a combination, the Exercise Price shall be
proportionately increased, and the number of shares of Common Stock issuable
upon the exercise of this Agreement shall be proportionately decreased.

(d) Stock Dividends. If the Company at any time while this Agreement is
outstanding and unexpired shall pay a dividend with respect to the Common Stock
payable in Common Stock, then the Exercise Price shall be adjusted, from and
after the date of determination of stockholders entitled to receive such
dividend or distribution, to that price determined by multiplying the Exercise
Price in effect immediately prior to such date of determination by a fraction
(A) the numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution, and (B) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution.

(e) Notice of Adjustments. If: (i) the Company shall declare any dividend or
distribution upon its stock in cash, property or securities other than Common
Stock; (ii) the Company shall offer for subscription prorata to the holders of
any class of its Common Stock or other convertible stock any additional shares
of stock of any class or other rights; (iii) there shall be any Merger Event;
(iv) the Company shall sell, lease, license or otherwise transfer all or
substantially all of its assets; or (v) there shall be any voluntary
dissolution, liquidation or winding up of the Company; then, in connection with
each such event, the Company shall send to the Warrantholder: (A) at least
thirty (30) days’ prior written notice of the date on which the books of the
Company shall close or a record shall be taken for such dividend, distribution,
subscription rights (specifying the date on which the holders of Common Stock
shall be entitled thereto) or for determining rights to vote in respect of such
Merger Event, dissolution, liquidation or winding up; and (B) in the case of any
such Merger Event, sale, lease, license or other transfer of all or
substantially all assets, dissolution, liquidation or winding up, at least
thirty (30) days’ prior written notice of the date when the same shall take
place (and specifying the date on which the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such Merger Event, dissolution, liquidation or winding up).

Each such written notice (or a subsequent notice given at least five (5) days
prior to the Merger Event, dissolution, liquidation, or winding up) shall set
forth, in reasonable detail, (i) the event requiring the notice, and (ii) if any
adjustment is required to be made, (A) the amount of such adjustment, (B) the
method by which such adjustment was calculated, (C) the adjusted Exercise Price
(if the Exercise Price has been adjusted), and (D) the number of shares subject
to purchase hereunder after giving effect to such adjustment, and shall be given
by first class mail, postage prepaid, or by reputable overnight courier with all
charges prepaid, addressed to the Warrantholder at the address for Warrantholder
set forth in the registry referred to in Section 7.

(f) Timely Notice. Failure to timely provide such notice required by subsection
(e) above shall entitle Warrantholder to retain the benefit of the applicable
notice period notwithstanding anything to the contrary contained in any
insufficient notice received by Warrantholder. For purposes of this subsection
(f), and notwithstanding anything to the contrary in Section 13(g), the notice
period shall begin on the date the Warrantholder actually receives a written
notice containing all the information required to be provided in such subsection
(e).

SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

(a) Reservation of Common Stock. The Common Stock issuable upon exercise of the
Warrantholder’s rights has been or will be duly and validly reserved and, when
issued in accordance with the provisions of this Agreement, will be validly
issued, fully paid and non-assessable, and will be free of any taxes, liens,
charges or encumbrances of any nature whatsoever; provided, that the Common
Stock issuable pursuant to this Agreement may be subject to restrictions on
transfer under state and/or federal securities laws. The Company has made
available to the Warrantholder true, correct and complete copies of its Charter
and current bylaws. The issuance of certificates for shares of Common Stock upon
exercise of this Agreement shall be made without charge to the Warrantholder for
any issuance tax in respect thereof, or other cost incurred by the Company in
connection with such exercise and the related issuance of shares of Common
Stock; provided, that the Company shall not be required to pay any tax which may
be payable in respect of any transfer and the issuance and delivery of any
certificate in a name other than that of the Warrantholder.

(b) Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to Warrantholder of the right to acquire the shares of Common Stock,
have been duly authorized by all necessary corporate action on the part of the
Company. This Agreement constitutes a legal, valid and binding agreement of the
Company, enforceable in accordance with its terms.

(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law or any
exchange on which shares of the Company’s stock shall be traded, which filings
will be effective by the time required thereby.

(d) Issued Securities. All issued and outstanding shares of the Company’s
securities have been duly authorized and validly issued and are fully paid and
nonassessable. All outstanding shares of the Company’s securities were issued in
full compliance with all federal and state securities laws.

(e) Other Commitments to Register Securities. Except for the Registration Rights
Agreement between the Company and certain investors dated as of March 31, 2005,
the Warrant Agreement between the Company and the Warrantholder dated as of
March 21, 2007 and the Share Purchase Agreement by and between Canon Marketing
Japan Inc. and Canon Inc. and the Company dated October 25, 2007, the Company is
not, pursuant to the terms of any other agreement currently in existence, under
any obligation to register under the Act any of its presently outstanding
securities or any of its securities which may hereafter be issued.

(f) Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Agreement constitutes a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(2) thereof, and
(ii) the qualification requirements of the applicable state securities laws.

(g) Compliance with Rule 144. If the Warrantholder proposes to sell Common Stock
issuable upon the exercise of this Agreement, or the Common Stock into which it
is convertible, in compliance with Rule 144 promulgated by the SEC, then, upon
Warrantholder’s written request to the Company, the Company shall furnish to the
Warrantholder, within ten days after receipt of such request, a written
statement confirming the Company’s compliance with the filing requirements of
the SEC as set forth in such Rule, as such Rule may be amended from time to
time.

(h) Information Rights. If at any time during the term of this Agreement the
Company is not subject to reporting requirements under either Section 13(d) or
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the Company shall provide to the Warrantholder annual, audited financial
statements of the Company within sixty (60) days after the end of each fiscal
year, and interim unaudited financial statements within thirty (30) days after
the end of each fiscal quarter.

(i) Trading Based on Non-Public Information. Warrantholder acknowledges that as
a result of its position as noteholder under the Note it has or may receive
non-public information about the Company which is or may be material.
Accordingly, Warrantholder agrees that it will not unlawfully exercise or
transfer all or any part of this Agreement or the securities purchasable
hereunder based on any material non-public information.

SECTION 10. REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.

This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:

(a) Investment Purpose. The rights hereunder and the securities that may be
acquired on their exercise have been acquired for investment and not with a view
to the sale or distribution of any part thereof, and the Warrantholder has no
present intention of selling or engaging in any public distribution of the same
except pursuant to a registration or exemption.

(b) Private Issue. The Warrantholder understands (i) that the Common Stock
issuable upon exercise of this Agreement is not registered under the Act or
qualified under applicable state securities laws on the ground that the issuance
contemplated by this Agreement will be exempt from the registration and
qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this
Section 10.

(c) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.

(d) Risk of No Registration. The Warrantholder understands that if a
registration statement covering the securities under the Act is not in effect
when it desires to sell (i) the rights to purchase Common Stock pursuant to this
Agreement or (ii) the Common Stock issuable upon exercise of the right to
purchase, it may be required to hold such securities for an indefinite period.
The Warrantholder also understands that any sale of (A) its rights hereunder to
purchase Common Stock or (B) Common Stock issued or issuable hereunder which
might be made by it in reliance upon Rule 144 under the Act may be made only in
accordance with the terms and conditions of that Rule.

(e) Accredited Investor. Warrantholder is an “accredited investor” within the
meaning of the Securities and Exchange Rule 501 of Regulation D, as presently in
effect.

SECTION 11. TRANSFERS.

Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed. Each taker and holder of this Agreement, by
taking or holding the same, consents and agrees that this Agreement, when
endorsed in blank, shall be deemed negotiable, and that the holder hereof, when
this Agreement shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Agreement as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Agreement. The
transfer of this Agreement shall be recorded on the books of the Company upon
receipt by the Company of a notice of transfer in the form attached hereto as
Exhibit IV (the “Transfer Notice”), at its principal offices and the payment to
the Company of all transfer taxes and other governmental charges imposed on such
transfer. Until the Company receives such Transfer Notice, the Company may treat
the registered owner hereof as the owner for all purposes. Notwithstanding the
foregoing, subject to compliance with applicable federal and state securities
laws, this Agreement may be assigned at any time on the same terms and
conditions as the Note.

SECTION 12. REGISTRATION RIGHTS

(a) The Company shall prepare, and, as soon as possible but in no event later
than the date that is forty-five (45) days after the date of this Agreement,
file with the SEC a Registration Statement on Form S-3 (or if Form S-3 is
unavailable then on a Form S-1 or other form reasonably acceptable to
Warrantholder) for an offering to be made on a continuous basis pursuant to
Rule 415 of the Act, covering the resale of all of the Warrant Shares and
Existing Shares.

(i) The Company shall use its best efforts to have the Registration Statement
declared effective by the SEC as soon as possible, but in no event later than
one hundred and fifty (150) days from the date hereof.

(ii) If a registration statement covering the Warrant Shares and the Existing
Shares (i) is not filed with the SEC by the Company within forty-five (45) days
after the date of this Agreement, or (ii) does not become effective within one
hundred and fifty (150) days after the date of this Agreement and remain
effective for the Registration Period (as hereinafter defined), excluding any
Suspension Period or Earnings Suspension (as hereinafter defined) that occurs
pursuant to Section 12(d)(vi), the Warrantholder shall receive, and the Company
shall grant to the Warrantholder, thirty thousand (30,000) Warrants for each
calendar month, or part thereof, during which the Registration Statement is not
effective (the “Penalty Warrants”). The Common Stock issuable upon exercise of
the Penalty Warrants shall be entitled to all registration rights set forth
herein. In addition, the Registration Period shall be extended by any period of
time such Registration Statement is in fact not effective. The parties agree and
acknowledge that it will be difficult to ascertain the type and/or amount of any
damages that may accrue to Warrantholder as a result of the Company’s breach of
Section 12(a)(i), and therefore, the issuance to Warrantholder of the Penalty
Warrants are reasonable under the circumstances and are required for the
reasonable protection of Warrantholder’s rights under Section 12 of this
Agreement. The Company agrees that it will not challenge or dispute
Warrantholder’s remedies set forth in this Section 12(a)(ii) by asserting that
such remedies constitute a penalty or should otherwise not be enforced as
written.

(iii) The Company shall pay all costs and expenses related to the registration
of the Warrant Shares and the Existing Shares, including without limitation the
reasonable fees and expenses of legal counsel to the Warrantholder, not to
exceed $5,000. The Company shall use its best efforts to keep such registration
statement continuously effective under the Act until the earlier of (A) the date
on which all of the Warrant Shares and Existing Shares have been sold, and
(B) the date on which all of the Warrant Shares and the Existing Shares become
eligible for resale without volume limitations pursuant to Rule 144 under the
Exchange Act (the “Registration Period”). The Company shall promptly prepare and
file with the SEC such amendments (including post-effective amendments) and
supplements to such Registration Statement and any prospectus used in connection
therewith, as may be necessary to keep such Registration Statement effective at
all times until the expiration of the Registration Period.

(b) The Company shall, not less than three (3) business days prior to the filing
of the Registration Statement or any related prospectus or any amendment or
supplement thereto, (i) furnish to the Warrantholder or any holder under this
Agreement copies of the Registration Statement or prospectus proposed to be
filed, which documents will be subject to the review of the Warrantholder or any
holder under this Agreement, and (ii) cause its officers and directors, counsel
and independent certified public accountants to respond to such inquiries as
shall be necessary, in the reasonable opinion of respective counsel to conduct a
reasonable investigation within the meaning of the Act. Furthermore, the Company
shall advise the Warrantholder or any holder under this Agreement, within two
(2) business days: (x) after it shall receive notice or obtain knowledge of the
issuance of any stop order by the SEC delaying or suspending the effectiveness
of the Registration Statement or of the initiation or threat of any proceeding
for that purpose, or any other order issued by any state securities commission
or other regulatory authority suspending the qualification or exemption from
qualification of any of the Warrant Shares or Existing Shares under state
securities or “blue sky” laws; and it will promptly use its best efforts to
prevent the issuance of any stop order or other order or to obtain its
withdrawal at the earliest possible moment if such stop order or other order
should be issued; and (y) when the prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to the Registration
Statement or any post-effective amendment thereto, when the same has become
effective.

(c) If, at any time when the Warrant Shares or Existing Shares have not been
registered under this Agreement, the Company proposes to register any of its
Common Stock under the Act, whether as a result of a primary or secondary
offering of Common Stock or pursuant to registration rights granted to holders
of other securities of the Company (but excluding in all cases any registrations
to be effected on Forms S-4 or S-8 or other applicable successor Forms), the
Company shall, each such time, give to the Warrantholder written notice of its
intent to do so. Upon the written request of the Warrantholder given within
20 days after the giving of any such notice by the Company, the Company shall
use reasonable efforts to cause to be included in such registration the Warrant
Shares and the Existing Shares of such selling Investor, to the extent requested
to be registered; provided that (i) the number of Warrant Shares and Existing
Shaers proposed to be sold by the Warrantholder is equal to at least
seventy-five percent (75%) of the total number of Warrant Shares and Existing
Shares then held by the Warrantholder, (ii) the Warrantholder agrees to sell
those of its Warrant Shares and Existing Shares to be included in such
registration in the same manner and on the same terms and conditions as the
other shares of Common Stock which the Company proposes to register, and
(iii) if the registration is to include shares of Common Stock to be sold for
the account of the Company or any party exercising demand registration rights
pursuant to any other agreement with the Company, the proposed managing
underwriter does not advise the Company that in its opinion the inclusion of the
Warrant Shares and Existing Shares (without any reduction in the number of
shares to be sold for the account of the Company or such party exercising demand
registration rights) is likely to affect materially and adversely the success of
the offering or the price that would be received for any shares of Common Stock
offered, in which case the rights of the Warrantholder shall be as provided
below. If such a registration involves an underwritten offering and the managing
underwriter shall advise the Company in writing that, in its opinion, the number
of shares of Common Stock requested by the Warrantholder to be included in such
registration is likely to affect materially and adversely the success of the
offering or the price that would be received for any shares of Common Stock
offered in such offering, then, notwithstanding anything herein to the contrary,
the Company shall be required to include in such registration only the number of
shares of Common Stock which the Company is so advised can be sold in such
offering, (i) first, the number of shares of Common Stock proposed to be
included in such registration for the account of the Company and/or any
stockholders of the Company (other than the Warrantholder) that have exercised
demand registration rights, in accordance with the priorities, if any, then
existing among the Company and/or such stockholders of the Company with
registration rights (other than the Warrantholder), and (ii) second, the shares
of Common Stock requested to be included in such registration by all other
stockholders of the Company who have piggyback registration rights (including,
without limitation, the Warrantholder), pro rata among such other stockholders
(including, without limitation, the Warrantholder) on the basis of the number of
shares of Common Stock that each of them requested to be included in such
registration. In connection with any offering involving an underwriting of
shares, the Company shall not be required hereunder or otherwise to include the
Warrant Shares and Existing Shares therein unless the Warrantholder accepts and
agrees to the terms of the underwriting, which shall be reasonable and
customary, as agreed upon between the Company and the underwriters selected by
the Company.

(d) Indemnification.

(i) The Company agrees to indemnify and hold harmless each Holder Indemnitee (as
defined below) from and against any losses, claims, damages, liabilities or
expenses to which such Holder Indemnitee may become subject (under the Act or
otherwise) insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings in respect thereof) arise out of, or are based upon
(A) any untrue statement of a material fact contained in the Registration
Statement or prospectus, (B) any failure by the Company to fulfill any
undertaking included in the Registration Statement, (C) any breach of any
representation, warranty or covenant made by the Company in this Agreement and
(D) any violation or alleged violation of the Act, the Exchange Act, any other
law, including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Warrant Shares, and
the Company will promptly reimburse such Holder Indemnitee for any reasonable
legal or other expenses incurred in investigating, defending or preparing to
defend, settling, compromising or paying any such action, proceeding or claim;
provided, however, that the Company shall not be liable in any such case to the
extent that such loss, claim, damage, liability or expense arises solely out of,
or is based solely upon, an untrue statement made in such Registration Statement
in reliance upon and in conformity with written information furnished to the
Company by such Holder Indemnitee specifically for use in preparation of the
Registration Statement.

(ii) The Warrantholder or any holder under this Agreement agrees (severally and
not jointly with any other holder under this Agreement) to indemnify and hold
harmless the Company (and each person, if any, who controls the Company within
the meaning of Section 15 of the Act, each officer of the Company who signs the
Registration Statement and each director of the Company) from and against any
losses, claims, damages, liabilities or expenses to which the Company (or any
such officer, director or controlling person) may become subject (under the Act
or otherwise), insofar as such losses, claims, damages, liabilities or expenses
(or actions or proceedings in respect thereof) arise solely out of, or are based
solely upon, any untrue statement of a material fact contained in the
Registration Statement, but only if and to the extent that such untrue statement
was made in reliance upon and in conformity with written information furnished
by the Warrantholder or any holder under this Agreement specifically for use in
preparation of the Registration Statement (provided, however, that the
Warrantholder or any holder under this Agreement shall not be liable in any such
case for any untrue statement in any Registration Statement or prospectus if
such statement has been corrected in writing by the Warrantholder or any holder
under this Agreement and delivered to the Company at least three business days
prior to the pertinent sale or sales by the Warrantholder or any holder under
this Agreement). Notwithstanding the foregoing, the aggregate liability of each
of the Warrantholder and any holder under this Agreement pursuant to this
subsection (ii) shall be limited to the net amount received by the Warrantholder
or any holder under this Agreement from the sale of the Warrant Shares.

(iii) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 12(d), such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 12(d) (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this
Section 12(d). Subject to the provisions hereinafter stated, in case any such
action shall be brought against an indemnified person, the indemnifying person
shall be entitled to participate therein, and, to the extent that it shall elect
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, shall be entitled to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
person. After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof, such indemnifying person shall not
be liable to such indemnified person for any legal expenses subsequently
incurred by such indemnified person in connection with the defense thereof,
provided however, that if there exists or shall exist a conflict of interest
that would make it inappropriate, in the opinion of counsel to the indemnifying
person, for the same counsel to represent both the indemnified person and such
indemnifying person or any affiliate or associate thereof, the indemnified
person shall be entitled to retain its own counsel at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided, that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could have been a
party and indemnification could have been sought hereunder by such indemnified
person, unless such settlement includes an unconditional release of such
indemnified person from all liability on claims that are the subject matter of
such proceeding.

(iv) If the indemnification provided for in this Section 12(d) is unavailable to
or insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses (or actions or proceedings in respect
thereof) referred to herein, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and the Warrantholder or any holder under this Agreement on the other
in connection with the statements or omissions or other matters which resulted
in such losses, claims, damages, liabilities or expenses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, in the case of an
untrue statement, whether the untrue statement relates to information supplied
by the Company on the one hand or the Warrantholder or any holder under this
Agreement on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement. The
Company and the Warrantholder and any holder under this Agreement agree that it
would not be just and equitable if contribution pursuant to this subsection
(iv) were determined by pro rata allocation (even if the Warrantholder or any
holder under this Agreement were treated as one entity for such purpose) or by
any other method of allocation which does not take into account the equitable
considerations referred to above in this subsection (iv). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(iv) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (iv), the
Warrantholder or any holder under this Agreement shall not be required to
contribute any amount in excess of the net amount received by the Warrantholder
or any holder under this Agreement from the sale of the Warrant Shares. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The obligations in this subsection
of the Warrantholder or any holder under this Agreement to contribute are
several in proportion to the sales of Warrant Shares to which such loss relates
and not joint with any other holder under this Agreement.

(v) For purposes of this Section 12(d), the term “Holder Indemnitee” shall
include the Warrantholder or any holder under this Agreement, its officers,
directors, employees, partners, agents and any person controlling the
Warrantholder or any holder under this Agreement; the term “Registration
Statement” shall include any final prospectus, exhibit, supplement or amendment
included in or relating to the Registration Statement; and the term “untrue
statement” shall include (A) any untrue statement or alleged untrue statement,
or any omission or alleged omission to state in the Registration Statement a
material fact required to be stated therein or necessary to make the statements
therein not misleading and (B) any untrue statement or alleged untrue statement,
or any omission or alleged omission to state in the prospectus a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(vi) Notwithstanding anything in this Agreement to the contrary, if the Company
shall furnish to the Warrantholder a certificate signed by the President or
Chief Executive Officer of the Company stating that the Board has made the good
faith determination either (A) any event or circumstance has occurred or will
occur, which upon the advice of counsel, necessitates the making of any changes
in any Registration Statement or related prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of the prospectus, it will not contain any untrue statement of a
material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (B) (i) that
continued use by the Warrantholder of the Registration Statement for purposes of
effecting offers or sales of Warrant Shares pursuant thereto would require,
under the Act, premature disclosure in the Registration Statement (or the
prospectus relating thereto) of material, nonpublic information concerning the
Company, its business or prospects or any proposed material transaction
involving the Company, (ii) that such premature disclosure would be materially
adverse to the Company, its business or prospects or any such proposed material
transaction or would make the successful consummation by the Company of any such
material transaction significantly less likely and (iii) that it is therefore
essential to suspend the use by the Warrantholder of such Registration Statement
(and the prospectus relating thereto) for purposes of effecting offers or sales
of Warrant Shares pursuant thereto, then the right of the Investors to use the
Registration Statement (and the prospectus relating thereto) for purposes of
effecting offers or sales of Warrant Shares pursuant thereto shall be suspended
for a period (the “Suspension Period”) of not more than 30 days after delivery
by the Company of the certificate referred to above in this Section 12; provided
that the Company shall be entitled to no more than two such Suspension Periods
during the twelve (12) month period commencing on the date hereof and during
each subsequent twelve (12) month periods. Notwithstanding the foregoing, to the
extent that the Company is not eligible to use Form S-3 and has filed a
registration statement which has been declared effective by the SEC, the Company
shall be entitled to any number of Earnings Suspensions (as hereinafter defined)
during any twelve (12) month period provided that taken together, such Earnings
Suspensions do not result in a Suspension Period of longer than an aggregate of
45 days in any twelve (12) month period. “Earnings Suspension” shall mean, at
any time when the Company is not eligible to use Form S-3 or similar form of
registration statement, a Suspension Period relating to an announcement of
earnings by the Company at any time from the end of a fiscal period and prior to
its announcement of periodic financial results of the Company for such period
and through the date on which a post-effective amendment to such registration
statement has been declared effective by the SEC in connection with the
financial results for such period. During the Suspension Period, the
Warrantholder shall not offer or sell, or attempt to offer or sell, any Warrant
Shares pursuant to or in reliance upon the Registration Statement (or the
prospectus relating thereto). The Company shall use commercially reasonable
efforts to terminate any Suspension Period as promptly as practicable.

SECTION 13. MISCELLANEOUS.

(a) Effective Date. The provisions of this Agreement shall be construed and
shall be given effect in all respects as of the date hereof. This Agreement
shall be binding upon any successors or assigns of the Company.

(b) Remedies. In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law. The parties hereto agree that the terms of this Agreement shall
be specifically enforceable by either party hereto notwithstanding the
availability of an adequate remedy at law. If either party institutes any action
or proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
that the complaining party has an adequate remedy at law, and such person shall
not offer in any such action or proceeding the claim or defense that such remedy
at law exists.

(c) No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Agreement, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.

(d) Additional Documents. The Company, upon execution of this Agreement, shall
provide the Warrantholder with certified resolutions with respect to the
representations, warranties and covenants set forth in Sections 9(a) through
9(d), 9(f) and 9(g). The Company shall also supply such other documents as the
Warrantholder may from time to time reasonably request.

(e) Attorney’s Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to reasonable attorneys’ fees and reasonable expenses and all costs of
proceedings incurred in enforcing this Agreement. For the purposes of this
Section 13(e), attorneys’ fees shall include without limitation fees incurred in
connection with the following: (i) contempt proceedings; (ii) discovery;
(iii) any motion, proceeding or other activity of any kind in connection with an
insolvency proceeding; (iv) garnishment, levy, and debtor and third party
examinations; and (v) post-judgment motions and proceedings of any kind,
including without limitation any activity taken to collect or enforce any
judgment.

(f) Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.

(g) Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the
first business day after transmission by facsimile or hand delivery or deposit
with an overnight express service or overnight mail delivery service; or
(ii) the third calendar day after deposit in the United States mails, with
proper first class postage prepaid, and shall be addressed to the party to be
notified as follows:

If to Warrantholder:

Broadwood Partners, L.P.

c/o Broadwood Capital, Inc.

724 Fifth Avenue

9th Floor

New York, NY 10019

Telephone: (212) 508-5735

Facsimile: (212) 508-5756

With a copy to:

Seward & Kissel LLP

Attention: John Tavss, Esq.

One Battery Park Plaza

New York, NY 10004

Telephone: (212) 574-1300

Facsimile: (212) 480-8421

If to the Company:

STAAR Surgical Company

1911 Walker Ave.

Monrovia, CA 91016

Attention: Chief Financial Officer

Telephone: (626) 303-7902

Facsimile: (626) 358-3049

With a copy to:

Shartsis Friese LLP

Attention: P. Rupert Russell, Esq.

One Maritime Plaza, 18th Floor

San Francisco, CA 94111-3598

Telephone: (415) 421-6500

Facsimile: (415) 421-2922

or to such other address as each party may designate for itself by like notice.

(h) Entire Agreement; Amendments. This Agreement and the Note constitute the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof, and supersede and replace in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof. None of the
terms of this Agreement may be amended except by an instrument executed by each
of the parties hereto.

(i) Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

(j) Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed (or had an opportunity to discuss) with its counsel this
Agreement and, specifically, the provisions of Sections 13(n), 13(o) and 13(p).

(k) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

(l) No Waiver. No omission or delay by Warrantholder at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof by the Company at any time designated, shall be a
waiver of any such right or remedy to which Warrantholder is entitled, nor shall
it in any way affect the right of Warrantholder to enforce such provisions
thereafter.

(m) Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of the parties and shall survive the execution and delivery of this Agreement
and the expiration or other termination of this Agreement.

(n) Governing Law. This Agreement has been negotiated and delivered to
Warrantholder in the State of New York, and shall have been accepted by
Warrantholder in the State of New York. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.

(o) Consent to Jurisdiction and Venue. The Company hereby expressly and
irrevocably submits to the exclusive jurisdiction of the courts of the state of
New York and of the United States District Court of the Southern District of New
York for the purpose of any litigation arising hereunder. The Company further
irrevocably consents to the service of process by registered mail, postage
prepaid, or by personal service within or without the state of New York. The
Company hereby expressly and irrevocably waives, to the fullest extent permitted
by law, any objection which it may have or hereafter may have to the laying of
venue of any such litigation brought in any such court referred to above and any
claim that any such litigation has been brought in an inconvenient forum.

(p) Mutual Waiver of Jury Trial. THE WARRANTHOLDER AND THE COMPANY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE WARRANTHOLDER
OR THE COMPANY. THE COMPANY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE WARRANTHOLDER TO MAKE THE LOAN EVIDENCED BY THE
NOTE.

(q) Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

(r) Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to the other by
reason of any failure to perform any of the obligations under this Agreement and
agree that the terms of this Agreement shall be specifically enforceable by any
injured party to this Agreement. If an injured party to this Agreement
institutes any action or proceeding to specifically enforce the provisions
hereof, any person against whom such action or proceeding is brought hereby
waives the claim or defense therein that the other has an adequate remedy at
law, and such person shall not offer in any such action or proceeding the claim
or defense that such remedy at law exists.

The next page is the signature page.

1

IN WITNESS WHEREOF, each of the parties hereto has caused this Warrant Agreement
to be executed by its officers thereunto duly authorized as of the date first
set forth above.

COMPANY: STAAR SURGICAL COMPANY

By: /s/Deborah Andrews
Name: Deborah Andrews
Title: Vice President, Chief Financial
Officer


     
WARRANTHOLDER:
  BROADWOOD PARTNERS, L.P., by
Broadwood Capital, Inc., its General Partner

By: /s/Neal C. Bradsher
Name: Neal C. Bradsher
Title: President


2

EXHIBIT I

NOTICE OF EXERCISE

To: STAAR Surgical Company (the “Company”):

(1) The undersigned Warrantholder hereby elects to purchase      shares of the
Common Stock of the Company pursuant to the terms of the Warrant Agreement dated
December 14, 2007 (the “Agreement”) between the Company and the Warrantholder,
and tenders herewith payment of the Purchase Price in full, together with all
applicable transfer taxes, if any.

(2) Please deliver the Warrant Shares as follows:

Warrant Shares are to be issued electronically using the Depositary Trust
Company Fast Automated Securities Transfer program to account number      . The
Broker’s Name is      , and it will initiate such transaction on [date];

or

Warrant Shares are to be delivered to the following address:

(Name)

WARRANTHOLDER:

By:

Name:

Date:

Capitalized terms used but not defined herein have the same meanings ascribed to
them in the Warrant Agreement.

APPROVED:

STAAR Surgical Company

Name:

Title:

3

EXHIBIT II

ACKNOWLEDGMENT OF EXERCISE

The undersigned, STAAR Surgical Company, hereby acknowledges receipt of the
“Notice of Exercise” from      to purchase      shares of the Common Stock of
STAAR Surgical Company, pursuant to the terms of the Agreement, and further
acknowledges that upon such exercise, the Agreement remains in full force and
effect as to      shares of Common Stock.

Capitalized terms used but not defined herein have the same meanings ascribed to
them in the Warrant Agreement.

COMPANY: STAAR Surgical Company

By:
Name:
Title:


Date:

4

EXHIBIT III

CASHLESS EXERCISE FORM

The undersigned hereby elects, pursuant to the exercise provisions of Section
4(b) of the Warrant, to exchange the Warrant for such number of Warrant Shares
as set forth on the calculation attached hereto.

Please issue a certificate or certificates for such Warrant Shares in the name
of:

         
Name:
    —      (Please Print Name, Address and SSN or EIN of Shareholder above)

Address:
    —  

     

     

         
SSN or EIN:
    —  
Signature:
    —  

5

EXHIBIT IV

TRANSFER NOTICE

(To transfer or assign the foregoing Agreement execute this form and supply
required information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to

(Please Print)

whose address is

Dated:

Holder’s Signature:

Holder’s Address:

NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.

6